J-S12012-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

GLENN ALAN JACKSON

                        Appellant                  No. 2041 MDA 2015


          Appeal from the Judgment of Sentence October 5, 2015
            In the Court of Common Pleas of Lycoming County
           Criminal Division at No(s): CP-41-CR-0000708-2013


BEFORE: PANELLA, J., OTT, J., and MUSMANNO, J.

MEMORANDUM BY PANELLA, J.                           FILED APRIL 03, 2017

     Appellant, Glenn Jackson, appeals from the judgment of sentence

entered after a jury convicted him of voluntary manslaughter, aggravated

assault (causing serious bodily injury), aggravated assault (with a deadly

weapon), simple assault, possession of an instrument of crime, abuse of a

corpse, and tampering with evidence, arising from an altercation where he

stabbed Michael Krauser to death. Jackson admitted to stabbing Krauser,

and hiding the body, but asserted that he had acted in self-defense. The jury

acquitted him of murder charges.

     On appeal, Jackson argues that the trial court erred in precluding

evidence of a Protection from Abuse (“PFA”) order that Krauser’s wife had

against Krauser, and the testimony of New Mexico police officers regarding

Krauser’s conduct while being arrested on several occasions in New Mexico.
J-S12012-17


After careful review, we conclude that the trial court did not abuse its

discretion in evaluating this evidence of prior bad acts, and therefore affirm.

      For purposes of this appeal, the following facts are undisputed.

Jackson and Krauser were long-term acquaintances and drinking buddies,

but had a volatile relationship. After a two-month hiatus, they ran into each

other at a bus stop. Krauser indicated interest in some puppies that Jackson

was attempting to sell, and Jackson invited Krauser over to his home for

drinks.

      Krauser arrived, and the two men proceeded to consume significant

amounts of alcohol. During the night, they argued over a microwave oven

and $20 that Krauser believed Jackson owed him. Jackson testified that a

fight broke out between them, which continued until Jackson grabbed a

sword from the wall and stabbed Krauser. According to Jackson, Krauser

continued to fight, so he grabbed a nearby knife and proceeded to stab

Krauser to death.

      Afterwards, Jackson moved Krauser’s body into a crawlspace under his

home. Jackson did not claim to hear ringing in his ears, but he did feel

compelled to confess to his neighbor after a period, as he feared he could

hear the body decomposing under his floor. The neighbor reported the

confession to the police, leading ultimately to the charges that were filed

against Jackson.




                                     -2-
J-S12012-17


      At trial, Jackson sought to present various incidents from Krauser’s

past to bolster his claim of self-defense. Of relevance to this appeal are the

PFA order Krauser’s wife had obtained against him, as well as testimony

from New Mexico police officers regarding arrests that they had made of

Krauser in New Mexico. We will address these pieces of evidence in order.

      “Admission of evidence is within the sound discretion of the trial court

and will be reversed only upon a showing that the trial court clearly abused

its discretion.” Commonwealth v. Drumheller, 808 A.2d 893, 904 (Pa.

2002) (citation omitted). Evidence of a person’s character is inadmissible to

prove that the person acted in conformity with that character or character

trait on a particular occasion.   See Pa.R.E. 404(a). Thus, Jackson would

generally be precluded from presenting evidence of Krauser’s prior bad acts

in effort to establish that Krauser was the aggressor. However,

      where a defendant alleges self-defense, he may use his
      deceased victim’s criminal record either (1) to corroborate his
      alleged knowledge of the victim’s quarrelsome and violent
      character to show that the defendant reasonably believed that
      his life was in danger; or (2) to prove the allegedly violent
      propensities of the victim to show that the victim was in fact the
      aggressor.

Commonwealth v. Amos, 284 A.2d 748, 751 (Pa. 1971) (emphasis

added). The Supreme Court of Pennsylvania further refined the framework

for admissibility of evidence of a victim’s prior bad acts in Commonwealth

v. Darby, 373 A.2d 1073 (Pa. 1977). There, the Court held that while only

prior convictions could be used for the purpose of establishing the victim as


                                    -3-
J-S12012-17


the aggressor, any act that was known by the defendant at the time of

homicide would be admissible for the purpose of establishing that the

defendant had a reasonable fear that his life was in danger. See id., at

1074-1075.

      Here, Jackson first sought to present the PFA order against Krauser. In

her application for the order, Krauser’s wife asserted that he had choked

her. Krauser ultimately stipulated to the entry of the order in the PFA court,

without admitting to any of the factual allegations. The trial court ruled that

Jackson could present evidence of Krauser’s wife’s allegations that led her to

apply for a PFA order, but not the order itself.

      The trial court reasoned that Krauser had stipulated to the entry of the

PFA order, and that the order did not contain any findings of fact. We note

that we are unable to verify the trial court’s description of the PFA order, as

we are unable to locate the order in the certified record. We do, however,

note that Jackson does not dispute the trial court’s description. Rather,

Jackson argues that the PFA order could have demonstrated that there was

more than one instance where Krauser had choked his wife. See Appellant’s

Brief, at 10.

      “[I]t is an appellant’s duty to ensure that the certified record is

complete for purposes of review.” Commonwealth v. Lopez, 57 A.3d 74,

82 (Pa. Super. 2012) (citation omitted). An appellant’s “[f]ailure to ensure

that the record provides sufficient information to conduct a meaningful


                                      -4-
J-S12012-17


review constitutes waiver of the issue sought to be reviewed.” Id. (citation

omitted). As we are unable to evaluate Jackson’s argument that the PFA

order contained evidence of additional incidents without reviewing the order

itself, we must find this claim waived.

      Next, Jackson argues that the trial court erred in limiting the testimony

of two police officers from New Mexico. The trial court held an in camera

hearing to determine the extent of their testimony.

      Officer Ryan Tafoya testified that while he was questioning Krauser

during a traffic stop, Krauser began threatening the officers present.

Furthermore, while Officer Tafoya was removing Krauser from his vehicle,

Krauser had kicked him in the left knee and left hand. Krauser then lunged

at Officer Tafoya in an aggressive manner, forcing Tafoya to use an arm lock

and pin Krauser to the ground in a prone position.

      As a result of this incident, Krauser pled guilty to assaulting a peace

officer. Officer Tafoya testified that this charge was based on Krauser’s

aggressive lunge. Officer Tafoya stated that the kicks would have constituted

a battery upon a police officer under New Mexico law, and therefore did not

form the basis of the charge to which Krauser pled guilty.

      The trial court ruled that under Darby, Officer Tafoya could only

testify to the lunge and the fact that he took Krauser to the ground in an

arm lock. The court precluded the officer from testifying about the threats to

the officers or the kicks, as that conduct did not lead to a conviction.


                                      -5-
J-S12012-17


      Jackson argues that the trial court erred, as this evidence was relevant

to Krauser’s violent conduct when intoxicated. This argument falls under the

second Amos category. Therefore, under Darby, only a conduct for which

Krauser was convicted of a crime is admissible. Since Officer Tafoya

testified, in camera, that the threats and kicks did not form the basis of

Krauser’s sole conviction from the incident, we cannot conclude that

Jackson’s argument merits any relief.

      Similarly, Officer Morgen McBrayer testified to an incident where he

had held a drunk Krauser in custody while investigating a trespassing

complaint. Upon learning that the complainants did not desire to press

charges, Officer McBrayer released Krauser. However, Officer McBrayer did

not return a knife that he had taken from Krauser. Krauser demanded the

return of his knife, but Officer McBrayer determined that it would not be safe

to return the weapon.

      Officer McBrayer ordered Krauser to leave without his knife. Krauser

refused, and called the officer a “pig.” Officer McBrayer grabbed Krauser by

the arm and attempted to forcibly escort Krauser off the scene. At this point,

Krauser became “very aggressive and pulled away from me.” Krauser

continued to be combative, necessitating Officer McBrayer to use an arm bar

to take him to the ground. As a result of this incident, Krauser pled guilty to

refusing a lawful command.




                                     -6-
J-S12012-17


      Officer McBrayer testified that only Krauser’s refusal to leave the scene

constituted a basis for his guilty plea. The physical altercation and insults

were the basis for other charges, which were dropped as part of an apparent

plea deal. The trial court allowed the officer to testify to the refusal to leave,

but not to the physical altercation or insults.

      Jackson argues that the precluded evidence was relevant to establish

Krauser’s character as “obnoxious, assaultive, disrespectful, and he often

refused to leave anywhere he was asked, even by law enforcement officers.”

Once again, Jackson’s argument falls under the second category of Amos

evidence. Thus, once again, only conduct for which Krauser was convicted

was properly admissible under Darby. We therefore conclude that Jackson’s

argument merits no relief.

      As we conclude that the trial court did not abuse its discretion in any

of the instances challenged by Jackson on appeal, we affirm the judgment of

sentence.

      Judgment of sentence affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/3/2017




                                      -7-